Citation Nr: 0204403	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a chronic right 
shoulder disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to May 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 RO decision 
which, in part, denied service connection for a right 
shoulder disorder.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  A continuing right shoulder condition was first shown 
many years after service.  The evidence does not relate the 
current right shoulder condition with any event or occurrence 
on active duty service.  


CONCLUSION OF LAW

A chronic right shoulder condition is not shown to have been 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that all available records have been 
forwarded.  VA examinations were conducted and copies of the 
reports are associated with the file.  No change in the 
outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that during 
his retirement physical examination in March 1973, no 
pertinent abnormalities of the musculoskeletal system were 
noted.  In April 1973, the veteran was seen with complaints 
of right shoulder pain.  Pain in the rotator cuff and on 
abduction beyond 90 degrees was noted.  The diagnosis was 
rotator cuff tendinitis.  He was given medication.  
Subsequently, he was seen in May 1973 and the medication was 
changed.  There are no further findings.

The initial claim for benefits following service did not 
include the right shoulder.

On VA examination in July 1973, the veteran's musculoskeletal 
system was listed as clinically normal without evidence of 
deformities.  The veteran complained of pain in his arms and 
legs.  No shoulder complaints were noted.

A July 1974 VA medical record shows that the veteran 
complained of painful joints in the right arm and shoulder.  
The examiner noted that joint motion was within normal 
limits.  No swelling was shown in any of his joints.  X-ray 
studies of the right shoulder were entirely normal.  On the 
X-ray referral it was noted that the veteran complained of 
right elbow and shoulder pain of 3 weeks duration.

On VA examination in January 1999, the veteran complained of 
right hand numbness and intermittent pain in the right 
shoulder.  He gave 1967 as the date of onset of numbness in 
the right hand, and pain in the right shoulder.  The examiner 
noted active range of motion of the right shoulder within 
normal limits in all joints.  Sensation was intact over the 
dermatomes of the right shoulder.  Muscle strength of the 
right shoulder was 5/5 in all planes.  There was no evidence 
of any crepitus on range of motion testing.  No edema or 
erythema of the right shoulder was shown.  The shoulder 
demonstrated no bony or soft tissue abnormalities.  Some pain 
on palpation over the glenohumeral joint of the right 
shoulder was noted.  No other significant focal or 
neuromuscular deficits were shown.  The diagnosis reflected 
findings of pain in the right shoulder.  

Private medical records dated from April 1996 to November 
2000 reflect treatment for a variety of complaints including 
carpal tunnel syndrome of the right wrist, degenerative joint 
disease of the right knee, and lumbar disc disease.  The 
veteran was also seen on many occasions for right shoulder 
discomfort.  He received regular cortisone injections in the 
right shoulder to treat his symptoms.  The diagnosis was 
rotator cuff disease, right shoulder.  

On VA examination in February 2001, the veteran reported a 
history of right shoulder pain for approximately 10 years.  
He related that he received a cortisone injection every three 
months with good relief from his right shoulder symptoms.  
Physical examination of the right shoulder revealed some 
crepitus but no tenderness.  Range of motion testing 
reflected shoulder abduction from 0 to 150 degrees, 
bilaterally, and forward flexion from 0 to 150 degrees.  
Internal rotation was 0 to 70 degrees.  The veteran 
demonstrated 5/5 motor strength in all planes of motion.  The 
diagnosis included right shoulder arthritis, with symptoms 
beginning in 1990.  The examiner noted that despite multiple 
visits to the medical clinic during service for other 
ailments, the veteran had only a single visit for right 
shoulder pain in April 1973 which suggests that such was an 
acute injury.  The examiner indicated that the veteran's own 
statements of onset in 1990 were further evidence that his 
current shoulder condition was not related to the single 
complaint during service in 1973.  The examiner concluded 
that the veteran's current shoulder condition was not related 
to active service.  X-ray studies of the right shoulder 
reflected no acute disease or significant interval change 
seen.  

Based on the evidence outlined above, the Board finds that 
the evidence does not establish that there is an etiological 
or causal relationship between the veteran's current right 
shoulder condition and military service, despite his 
contentions to the contrary.  Importantly, there is no 
indication that the veteran demonstrated a chronic right 
shoulder disability during military service as reflected in 
his clinically normal service separation examination.  
Specifically, except for a single incident wherein the 
veteran complained of right shoulder pain in service which 
appeared to resolve without chronic residuals, there is no 
evidence of an on-going right shoulder problem related to his 
active service.  In this regard, it is noted that the first 
post-service medical evidence showing treatment for a right 
shoulder condition is dated in 1996.  It is noted that VA 
studies in 1973 and 1974 revealed no chronic right shoulder 
disorder.  Moreover, during the 2001 VA examination, the 
veteran confirmed that his right shoulder symptoms began in 
1990, many years after his discharge from active service.  
Therefore, the Board concludes that no chronic right shoulder 
disability was shown in service.  Moreover, although the 
veteran has complained of current right shoulder pain, 
diagnosed as rotator cuff disease, there is no evidence that 
it is related to the veteran's single episode of a right 
shoulder pain, many years earlier in service.  As such, the 
claim is denied.  


ORDER

Service connection for a chronic right shoulder disorder is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

